                           IN THE UNITED STATE DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                         Plaintiff,

vs.                                           NO. 1:09-CR-0163 JB

JOSE CORIA-CORIA,

                         Defendant.

             UNOPPOSED MOTION TO CONTINUE FINAL REVOCATION
                HEARING ON SUPERVISED RELEASE VIOLATION
                       SCHEDULED FOR APRIL 3, 2020

       COMES NOW Defendant, Jose Coria-Coria by and through his counsel of record, Erlinda

O. Johnson, Esq., and hereby respectfully moves this Court for an Order continuing the April 3,

2020, final revocation hearing on supervised release violation, and as reasons therefore Mr. Coria

submits the following:

       1.      Mr. Coria was arrested on September 25, 2020 and charged for an unrelated drug

offense and illegal reentry.

       2.      On October 17, 2019, the Court issued an arrest warrant in 09-CR-163 JB, as a

result of a petition to revoke supervised release filed for a violation of Mr. Coria’s conditions of

supervised release.

       3.      On October 30, 2019, Mr. Coria executed a waiver of preliminary and detention

hearings on the petition to revoke supervised release.

       4.      This Court has scheduled a final hearing on the petition to revoke supervised release

for April 3, 2020.
       5.      However, the parties are in the process of attempting to reach a resolution of the

charges stemming from Mr. Coria’s September 25, 2019, arrest, combined with the violation of

supervised release charged in 09-CR-163.

       6.       The parties will need additional time, beyond April 3, 2020, in order to reach a

consolidated resolution of the charges stemming from the new arrest and the supervised release

revocation in 09-CR-163.

       7.      In order to allow the parties time within which to reach a global resolution, his

current final hearing on the petition to revoke supervised release must be vacated and rescheduled

for after July 1, 2020.

       8.      Mr. Coria moves this Court for an order to continue the final hearing on the petition

to revoke supervised release.

       9.      Assistant United States Attorney, Mark Pfizenmayer does not oppose a continuance

of the April 3, 2020, final hearing on the revocation of supervised release

       WHEREFORE, Defendant, Jose Coria-Coria moves this Court to grant his Motion and

continue the final hearing on the supervised release revocation scheduled for April 3, 2020.




                                              Respectfully Submitted,



                                              /s/ Erlinda O. Johnson
                                              Erlinda O. Johnson
                                              Law Office of Erlinda O. Johnson
                                              620 Roma Ave. N.W.
                                              Albuquerque, NM 87102
                                              (505) 792-4048
I certify that a true copy of this document was delivered via CM-ECF to counsel for the
government on March 23, 2020.

                                        /s/ Erlinda O. Johnson
                                        Erlinda O. Johnson
